Citation Nr: 0933354	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined the 
Veteran's request to reopen his previously denied claim of 
entitlement to service connection for PTSD.  The Veteran 
submitted a notice of disagreement with the denial of his 
request to reopen in January 2007 and perfected his appeal in 
July 2007.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing conducted at the Columbia, 
South Carolina, RO in August 2008.  A copy of the hearing 
transcript is of record and has been reviewed.

The issue is addressed on the merits in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The RO declined to reopen the Veteran's claim of 
entitlement to service connection for PTSD in a decision 
issued in June 2004; the Veteran did not appeal and that 
decision is final.

2.  Evidence received since the RO's June 2004 decision 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for PTSD has been 
submitted, and the Veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
claim of entitlement to service connection for PTSD.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  
See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The June 2004 RO decision that 
denied the Veteran's request to reopen his claim of 
entitlement to service connection for PTSD is final and may 
not be reopened in the absence of new and material evidence.  
See   38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the Veteran's claim to reopen was filed in April 
2006.  The revised regulation requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and defines material 
evidence as evidence, that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2008).  The evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

An October 2002 rating decision denied entitlement to service 
connection for PTSD because the Veteran did not have a 
diagnosis of PTSD and he did not provide evidence of a 
stressor that could be verified.  At the time of the October 
2002 denial of the Veteran's claim, the evidence of record 
included service treatment records and VA Medical Center 
(VAMC) treatment records.  All treatment records were absent 
for a diagnosis of PTSD.

A June 2004 rating decision denied the Veteran's request to 
reopen his claim of entitlement to service connection for 
PTSD.  At the time of the June 2004 denial of the Veteran's 
request to reopen, the evidence of record included service 
treatment records, VAMC treatment records, and a PTSD 
Questionnaire completed by the Veteran.  The RO acknowledged 
that VAMC treatment records documented a diagnosis of PTSD.  
The RO denied the Veteran's request to reopen his claim, in 
essence, because the evidence he submitted was insufficient 
to verify his alleged in-service stressors.

Evidence received in connection with the Veteran's current 
attempt to reopen his claim includes VAMC treatment records 
and additional statements by the Veteran regarding his 
purported in-service stressors [this includes his August 2008 
Travel Board hearing testimony].  Specifically, the Veteran 
stated that in the summer of 1969, a mortar round hit a 
building right after he had left the building, but the mortar 
did not detonate.  The Veteran also reported an instance 
where a fellow serviceman pointed a loaded gun toward him and 
another serviceman witnessed the event.  Additionally, the 
Veteran provided the name of a close friend who was killed in 
action in Vietnam.  See Travel Board hearing transcript, p. 
4-9.  The Veteran also stated that two to three years after 
his return from Vietnam, a doctor gave him sleeping pills in 
order to help him sleep.  The Veteran's wife reported that he 
had nightmares upon his return from Vietnam and that when he 
wakes up from nightmares he is hitting and banging.  See id. 
p. 14-16.

The Board finds that the evidence received since the last 
prior denial of service connection for PTSD was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  In short, the 
Veteran has presented credible supporting evidence of a 
diagnosis of PTSD.  More importantly, he has provided greater 
detail of his PTSD stressors.  As such, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a).

Having determined that new and material evidence has been 
added to the record, the Veteran's claim is reopened.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  
However, the Board cannot adjudicate the reopened claim at 
this point, as further assistance is required to comply with 
the duty to assist.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only, the appeal is 
granted.




REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the Veteran's claim.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) occurred, 
and link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f) (2008). 

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran was engaged in combat with the enemy.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002).

The Board notes that although a noncombat Veteran's testimony 
alone is insufficient proof of a stressor, see Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), there need not be 
corroboration in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  Also, if the Veteran's unit was 
engaged in combat, and the Veteran was a member of the unit 
at the time of the verified combat, he is not required to 
corroborate his actual proximity to, and participation in, 
the attack(s).  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

The record contains evidence of a current diagnosis of PTSD.  
However, none of the Veteran's alleged stressors have been 
corroborated, and his current diagnosis of PTSD has not been 
clinically attributed to a verified stressor.

The Veteran attributes PTSD to non-combat stressors.  Hence, 
corroboration is required.  At the time the Veteran filed his 
petition to reopen his claim of service connection for PTSD, 
he did not provide sufficient detail as to his stressors and, 
as such, the RO was unable to develop the evidence to 
determine whether they occurred.  At the hearing before the 
undersigned, the Veteran reported with greater detail the 
stressors he believes caused his current psychiatric 
disability.

The Veteran's personnel file shows service in Vietnam from 
February 11, 1969 to January 31, 1970.  His military 
occupational specialty was Cook.

The Veteran has alleged a number of in-service stressors have 
caused his PTSD, in addition to the events the Veteran 
described above.  The Veteran stated he once was in a plane 
which quickly lost altitude, and he felt that he was going to 
die.  The Veteran reported a time where two servicemembers 
were wrestling over a gun and the gun fired into the barracks 
where the Veteran was laying down.  The Veteran also reported 
witnessing two Vietnamese boys being killed.  The Veteran 
states that these events occurred between November 5, 1969 
and February 4, 1970.

As noted above, the Veteran has submitted additional details 
and information regarding his purported in-service stressors 
in connection with his petition to reopen his claim.  
However, further evidence is needed from the Veteran in order 
to verify his alleged stressor(s).  

If, and only if, a stressor is verified, the Veteran should 
be afforded a VA examination in order to clarify whether he 
has PTSD and, if so, whether there is a link between the 
diagnosis and a verified in-service stressor.  See 38 
U.S.C.A.         § 5103A(d); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board may supplement the 
record by seeking a medical opinion when the medical evidence 
of record is insufficient to support findings by the Board).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain copies of any 
outstanding VA treatment records related 
to the Veteran's PTSD from September 2007 
to the present.

2.  The RO should send a development 
letter to the Veteran requesting a 
comprehensive, detailed statement 
regarding all alleged in-service stressful 
experiences that he believes resulted in 
his PTSD (to include dates, locations, and 
the names and other identifying 
information concerning any individuals 
killed or injured).  The Veteran is 
advised that this information is vitally 
necessary, and that he must be as specific 
as possible, since without such detailed 
information, an adequate search for 
verifying information cannot be conducted.  
The RO's letter should also invite the 
Veteran to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences, and any military 
records in his possession.

3.  Thereafter, the RO should review the 
claims file, including the transcript from 
the August 2008 Travel Board hearing, and 
prepare a summary of the claimed stressors 
based on review of all pertinent documents 
and the Veteran's statements regarding 
such stressors.  This summary, all 
stressor statements, the Veteran's 
Department of Defense Form 214, his 
service personnel records, as well as any 
other supporting documents, should be 
submitted to the United States Army and 
Joint Services Records Research Center 
(JSRRC) for verification.

4.  If, and only if, a stressor has been 
verified, the RO should schedule the 
Veteran for a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s) found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
determine whether the Veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by the 
RO is sufficient to produce PTSD.  The 
examiner should be instructed that only 
the verified events listed by the RO may 
be considered as stressors.  The examiner 
should utilize the American Psychiatric 
Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. 
(1994) (DSM-IV) in arriving at the 
diagnosis.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for PTSD should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


